Exhibit 10.4

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by
and between Document Sciences Corporation (“Company”) and Peter Riccio
(“Executive”). Once signed by both of the parties, this Agreement will be deemed
effective as of October 1, 2005 (“Effective Date”). This Agreement supersedes
all previous agreements, promises, representations, understandings and
negotiations between the parties, whether written or oral, with respect to the
subject matter hereof, except as expressly provided herein.

 

1. Employment. The Company hereby employs Executive as Senior Vice President,
Sales. Executive accepts such employment, reporting directly to the Chief
Executive Officer of the Company.

 

2. Term. This Agreement and Executive’s employment pursuant to this Agreement
shall commence on the Effective Date and end on the date that Executive’s
employment may be terminated as provided in Section 6 below. Executive shall be
an at-will employee whose employment may be terminated by either Executive or
the Company at any time, for any reason, with or without cause.

 

3. Place of Performance. Executive shall be based at the Company’s office
located in Carlsbad, California, but Executive from time-to time may be required
to travel to other geographic locations in connection with the performance of
his duties.

 

4. Duties and Responsibilities.

 

4.1 Service with the Company. Executive shall work exclusively for the Company
and shall have all the customary powers and duties associated with his position
as set forth in Section 1 above. Executive shall devote his full business time
and effort to the performance of his duties for the Company, which he shall
perform faithfully and to the best of his ability. Executive shall be subject to
the Company’s policies, procedures and approval practices, as generally in
effect from time-to-time.

 

4.2 No Conflicting Duties. During the term hereof, Executive shall not serve as
an officer, director, employee, consultant or advisor to any other competing
business or as an officer, employee or consultant to any other business, unless
such other service is approved by the Company’s Board of Directors. Executive
hereby confirms that he is under no contractual commitments inconsistent with
his obligations set forth in this Agreement, and agrees that during the term of
this Agreement he will not render or perform services, or enter into any
contract to do so, for any other corporation, firm, entity or person which are
inconsistent with the provisions of this Agreement.

 

5. Compensation.

 

5.1 Annual Base Salary. As compensation for all services to be rendered by
Executive under this Agreement, the Company shall pay to Executive a base annual
salary of One Hundred Sixty Eight Thousand Dollars ($168,000) (“Annual Base
Salary”), which salary



--------------------------------------------------------------------------------

shall be paid in conformity with the Company’s pay practices generally
applicable to Company executives. Executive will be eligible for annual pay
increases as determined by the Board.

 

5.2 Standard Benefits. During the term of this Agreement, Executive shall be
entitled to participate in all employee benefit plans and programs, including
paid vacations, to the same extent generally available to Company executives in
accordance with the terms of those plans and programs. The Company shall have
the right to terminate or change any such plan or program at any time.

 

5.3 Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary travel and business expenses he
incurs in connection with his employment, but must incur and account for those
expenses in accordance with the policies and procedures established by the
Company.

 

5.4 Sarbanes-Oxley Act Loan Prohibition. To the extent that any Company benefit,
program, practice, arrangement or this Agreement would or might otherwise result
in Executive’s receipt of an illegal loan (“Loan”), the Company shall use
reasonable efforts to provide Executive with a substitute for the Loan that is
lawful and of at least equal value to Executive. If this cannot be done, or if
doing so would be significantly more expensive to the Company than making the
Loan, the Company need not make the Loan to Executive or provide him a
substitute for it.

 

6. Termination.

 

6.1 Termination by the Company Without Cause. The Company may terminate
Executive’s employment pursuant to this Agreement without Cause (defined below)
by giving written notice to Executive.

 

6.2 Termination by the Company for Cause. The Company may terminate Executive’s
employment and this Agreement for Cause. As used herein, “Cause” shall mean:

 

(a) An act of willful dishonesty taken in connection with Executive’s
responsibilities as an employee and causing damage to the Company;

 

(b) Executive’s commission of, or plea of nolo contendere to, a felony;

 

(c) Executive’s insubordination or willful refusal to follow reasonable
directives of the Board of Directors and/or officers of the Company;

 

(d) Executive’s violation of the Confidentiality Agreement between himself and
the Company; and

 

(e) Executive’s gross negligence or willful misconduct in the performance of his
duties as an employee of the Company.

 

6.3 Termination by Company for Death or Permanent Disability. Executive’s
employment pursuant to this Agreement shall be immediately terminated (i) upon
the death of the Executive, or (ii) upon the Executive becoming permanently
disabled. For

 

-2-



--------------------------------------------------------------------------------

purposes of this Agreement, the term “permanently disabled” means an inability
of Executive, due to a physical or mental illness, injury or impairment, to
perform a substantial portion of his duties for a period of one hundred eighty
(180) or more consecutive days, as determined by the Company’s Board of
Directors.

 

6.4 Termination by Executive Without Good Reason. Executive may terminate his
employment pursuant to this Agreement without any reason by giving thirty
(30) days written notice to the Company.

 

6.5 Termination by Executive for Good Reason. Executive’s employment pursuant to
this Agreement may be terminated by Executive for “Good Reason” upon his giving
30 days written notice to the Company and specifying therein that he is
voluntarily terminating his employment as a result of any of the following:

 

(a) Without Executive’s prior written consent, a reduction in his then current
Annual Base Salary, other than as part of across-the-board salary reductions
affecting all similar executives of the Company;

 

(b) The taking of any action by the Company that would diminish the aggregate
value of the benefits provided to the Executive under the Executive’s medical,
health, accident, disability insurance, life insurance and retirement plans in
which he was participating on the date of this Agreement, other than any such
reduction which is (i) required by law, (ii) implemented in connection with a
general arrangement affecting all employees or affecting the group of employees
(senior management) of which the Executive is a member, or (iii) generally
applicable to all beneficiaries of such plans;

 

(c) A reduction in duties and responsibilities;

 

(d) A relocation of Executive’s principal place of business by more than 20
miles, unless Executive consents to such relocation; or

 

(e) The Company materially breaches any provision of this Agreement.

 

An event that is or would constitute Good Reason shall cease to be Good Reason
if: (x) Executive does not terminate his employment within 90 days after the
event occurs; or (y) the Company reverses the action or cures the default that
constitutes Good Reason within 10 business days after Executive notifies the
Company in writing that Good Reason exists.

 

6.6 Payments Upon Termination.

 

(a) If, during the term of this Agreement, Executive’s employment is terminated
for any reason, Executive shall receive the following compensation:

 

(i) the portion of his then current Annual Base Salary which has accrued through
his date of termination;

 

-3-



--------------------------------------------------------------------------------

(ii) any vested bonus payments, stock options or restricted stock to which
Executive is entitled as of the date of termination pursuant to this Agreement
or any plan in which he is then participating, provided the payment thereof is
not contingent or conditional on Executive’s continued employment with the
Company or the satisfaction of any other condition which has not been satisfied;
and

 

(iii) any payments for unused vacation and reimbursement of expenses, which are
due, accrued or payable as of the date of Executive’s termination.

 

(b) If Executive’s employment is terminated by the Company without Cause, but
not in connection with a Change in Control (as defined below), then the Company
shall pay to Executive, in addition to the amounts set forth in Section 6.6(a),
the following payments provided he signs and complies with a release of claims
in a form acceptable to the Company: his then-current Annual Base Salary for a
six (6)-month period, payable in accordance with the Company’s normal payroll
procedures and policies. Additionally, Executive will receive continuation of
health benefits for six (6) months.

 

(c) If, either 30 days before or within 18 months following a Change in Control
(as defined below), the Company terminates Executive’s employment without Cause,
or if Executive terminates his employment for Good Reason, then the Company
shall pay to Executive, in addition to the amounts set forth in Section 6.6(a),
the following amount provided he signs and complies with a release of claims in
a form acceptable to the Company: a lump sum amount equal to 1.5 times the sum
of Executive’s Annual Base Salary. Additionally, Executive will receive
continuation of health benefits for eighteen (18) months. If Executive receives
payment under this Section 6.6(c), then he shall not receive any payments under
Section 6.6(b) above.

 

As used herein, Change in Control shall mean:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (“Exchange Act”)) becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities;

 

(ii) The approval by stockholders of the Company of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or

 

-4-



--------------------------------------------------------------------------------

(iii) The approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of at least 50% or more of the Company’s assets determined at their fair
market value.

 

(d) If Executive’s employment terminates for (i) Cause, (ii) as a result of
death or his becoming permanently disabled (as defined in Section 6.3), or
(iii) due to voluntary resignation for any reason other than for Good Reason
either 30 days before or within 18 months following a Change in Control, then
Executive shall be entitled only to the compensation set forth in
Section 6.6(a).

 

(e) Notwithstanding anything herein to the contrary, to the extent that the
Company in good faith determines that any payment pursuant to this Section 6.6
provides for a “deferral of compensation” under Section 409A of the Internal
Revenue Code, as amended (“Section 409A”), no amounts shall be payable to
Executive pursuant to this Section 6.6 prior to the earlier of (i) Executive’s
death or “disability” (within the meaning of Section 409A(a)(2)(C)), or (ii) the
date that is six months following the date of Executive’s “separation from
service” with the Company (within the meaning of Section 409A).

 

7. Confidentiality. Executive acknowledges that he currently possesses or will
acquire secret, confidential, or proprietary information or trade secrets
concerning the operations, customers, future plans and business methods of the
Company. Executive reaffirms his obligation to abide by the terms of any and all
Confidentiality Agreements between himself and the Company.

 

7.1 Promise Not to Solicit. While this Agreement is in effect and for 12 months
after its termination, Executive will not solicit or attempt to solicit (or
assist others to solicit) for employment any person who is, or within the
preceding 12 months was, an employee of the Company.

 

7.2 Enforcement of this Section. This Section 7 shall survive the termination of
this Agreement for any reason. Executive acknowledges that (i) his services are
of a special, unique and extraordinary character, and it would be very difficult
if not impossible to replace them, (ii) this Section’s terms are reasonable and
necessary to protect the Company’s legitimate interest, (iii) this Section’s
restrictions will not prevent Executive from earning or seeking a livelihood,
(iv) this Section’s restrictions shall apply wherever permitted by law, and
(v) Executive’s violation of any of this Section’s terms would irreparably harm
the Company. Accordingly, Executive agrees that, if he violates any of the
provisions of this Section 7, or his Confidentiality Agreement, then the Company
shall be entitled to, in addition to other remedies available to it, seek and
obtain an injunction restraining him from committing or continuing any such
violation, without the need to prove the inadequacy of money damages or post any
bond or for any other undertaking.

 

8. Restricted Stock and Stock Options. This Agreement does not incorporate,
supercede, nor any way affect any Stock Incentive Plan, restricted stock
agreements or any stock option grants, all of which are governed by separate
documents.

 

-5-



--------------------------------------------------------------------------------

9. Notice.

 

9.1 To the Company. Executive will send all communications to the Company in
writing, addressed as follows (or in any other manner the Company notifies him
to use), addressed as follows:

 

If Mailed:    Document Sciences Corporation      Attn: __________________     
Address If Faxed:           Attn: __________________      Fax:      Tel.:

 

9.2 To Executive. All communications from the Company to Executive relating to
this Agreement must be sent to him in writing (or in any other manner he
notifies the Company to use), addressed as follows:

 

If Mailed:    __________________      Address If Faxed:    __________________  
   Fax:      Tel.:

 

9.3 Time Notice Deemed Given. Notice shall be deemed to have been given (i) when
delivered; (ii) two business days after being mailed by United States certified
or registered mail, return receipt requested, postage prepaid; or (iii) when
faxed with confirmation of delivery.

 

10. Arbitration of Disputes. If any legally actionable dispute arises which
cannot be resolved by mutual discussion between the Company and Executive, then
each party hereto agrees to resolve that dispute by binding arbitration before
an arbitrator experienced in employment law. Said arbitration will be conducted
in accordance with the rules applicable to employment disputes of Judicial
Arbitration and Mediation Services or such other arbitration service as the
Company and Executive agree upon, and the law of California. The Company will be
responsible for paying any filing fee and the fees and costs of the arbitrator
as well as Executive’s legal costs up to a maximum of 50% of Executive’s most
recent Annual Base Salary. The Company and Executive agree that this promise to
arbitrate covers any disputes that the Company may have against Executive, or
that Executive may have against the Company and all of its affiliated entities
and their directors, officers, employees and agents, arising out of or relating
to this Agreement, the employment relationship or termination of employment,
including any claims concerning the validity, interpretation, effect or
violation of this Agreement; violation of any federal, state or local law; any
tort; and any other aspect of Executive’s compensation or employment. The
Company and Executive further agree that arbitration as provided in this

 

-6-



--------------------------------------------------------------------------------

Section 10 shall be the exclusive and binding remedy for any such dispute and
will be used instead of any court action, which is hereby expressly waived,
except for any request by either party hereto for temporary or preliminary
injunctive relief pending arbitration in accordance with applicable law, or an
administrative claim with an administrative agency. The Federal Arbitration Act
shall govern the interpretation and enforcement of such arbitration proceeding.
The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of California, or Federal Law, if California law is
preempted. The arbitration shall be conducted in San Diego, California, unless
otherwise mutually agreed.

 

11. Golden Parachute Limitation. Executive agrees that the payments and benefits
under this Agreement, and all other contracts, arrangements or programs that
apply to him, shall not, in the aggregate, exceed the maximum amount that may be
paid to Executive without triggering golden parachute penalties under
Section 280G and related provisions of the Internal Revenue Code, as determined
in good faith by the Company’s independent auditors. If any benefits must be cut
back to avoid triggering such penalties, Executive’s benefits shall be cut back
in the priority order designated by the Company. If an amount in excess of the
limits set forth in this Section 11 is paid to Executive, Executive agrees to
repay the excess amount to the Company upon demand, with interest at the rate
provided for in Internal Revenue Code Section 124(b)(2)(B). The Company and
Executive agree to cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties with respect to payments or benefits Executive
receives.

 

12. Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by Executive and a duly
authorized Company officer. Thus, for example, promotions, commendations, and/or
bonuses shall not, by themselves, modify, amend, or extend this Agreement. A
waiver of any conditions or provisions of this Agreement in a given instance
shall not be deemed a waiver of such conditions or provisions at any other time.

 

13. Interpretation and Exclusive Forum. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of California (excluding any that mandate the use of another
jurisdiction’s laws). Any arbitration (unless otherwise mutually agreed),
litigation or similar proceeding with respect to such matters only may be
brought within California, and all parties to this Agreement consent to
California’s jurisdiction.

 

14. Department of Homeland Security Verification Requirement. Executive agrees
to timely file all documents required by the Department of Homeland Security to
verify his identity and lawful employment in the United States. Notwithstanding
any other provision of this Agreement, if Executive fails to meet any such
requirements promptly after receiving a written request from the Company to do
so, Executive agrees that his employment shall terminate immediately and that he
shall not be entitled to any further compensation from the Company of any type.

 

15. Successors/Assignment. This Agreement shall be binding upon, and shall inure
to the benefit of, Executive and his estate, but Executive may not assign or
pledge this Agreement or any rights arising under it, except to the extent
permitted under the terms of the

 

-7-



--------------------------------------------------------------------------------

benefit plans in which he participates. The Company may not assign this
Agreement to any affiliate or successor without Executive’s prior written
consent.

 

16. Withholding Taxes. The Company may withhold from any salary and benefits
payable under this Agreement all federal, state, city and other taxes or amounts
as shall be determined by the Company to be required to be withheld pursuant to
applicable laws, or governmental regulations or rulings.

 

17. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

 

19. Entire Agreement. Except for Executive’s Confidentiality Agreement, all oral
or written agreements or representations, express or implied, with respect to
the subject matter of this Agreement are set forth in this Agreement.

 

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED
IN IT AND THAT HE HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN
RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE
CONTAINED IN THIS AGREEMENT.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT
HE UNDERSTANDS ALL OF IT, AND THAT HE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS
THIS AGREEMENT WITH HIS PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT
OPPORTUNITY TO THE EXTENT HE WISHED TO DO SO. EXECUTIVE UNDERSTANDS THAT BY
SIGNING THIS AGREEMENT HE IS GIVING UP HIS RIGHT TO A JURY TRIAL.

 

[Signature page follows]

 

-8-



--------------------------------------------------------------------------------

Date: November 1, 2005

      “Company”        

DOCUMENT SCIENCES CORPORATION

            By:  

/s/ Barton L. Faber

Date: November 10, 2005

      “Executive”            

/s/ Peter Riccio

           

Peter Riccio

 

-9-